Citation Nr: 0016388	
Decision Date: 06/21/00    Archive Date: 06/28/00

DOCKET NO.  99-03 845A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to service connection for bilateral hearing loss.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Raymond F. Ferner, Counsel





INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an October 1998 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Lincoln, Nebraska, which denied the benefit sought on 
appeal.  The veteran, who had active service from January 
1943 to April 1946 and from October 1950 to September 1951, 
appealed that decision to the BVA, and the case was referred 
to the Board for appellate review.  


FINDING OF FACT

There is no medical evidence of a nexus or relationship 
between the currently diagnosed bilateral hearing loss and 
service, including any acoustic trauma the veteran was 
reportedly exposed to during service.  


CONCLUSION OF LAW

The veteran's claim for service connection for bilateral 
hearing loss is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).  


REASONS AND BASES FOR FINDING AND CONCLUSION

In this case, the veteran essentially contends that he was 
exposed to acoustic trauma during service and that his 
current hearing loss is related to that noise exposure.  
Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  See 38 U.S.C.A. §§ 1110, 1131 (West 1991); 
38 C.F.R. § 3.303(a) (1999).  In addition, certain chronic 
diseases, such as a sensorineural hearing loss, may be 
presumed to have been incurred during service if they become 
manifest to a compensable degree within one year following 
separation from service.  See 38 U.S.C.A. §§ 1101, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.  Further, if a condition 
noted during service is not shown to be chronic, then 
generally, a showing of continuity of symptoms after service 
is required for service connection.  See 38 C.F.R. 
§ 3.303(b).  

However, the threshold question that must be answered in this 
case is whether the veteran has presented a well-grounded 
claim for service connection.  A well-grounded claim is a 
plausible claim, one which is meritorious on its own or 
capable of substantiation.  In this regard, the veteran has 
"the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded."  38 U.S.C.A. § 5107(a); Grivois v. Brown, 
6 Vet. App. 136, 140 (1994); Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1990); Tirpak v. Derwinski, 2 Vet. App. 609, 611 
(1992).  If the evidence presented by the veteran fails to 
meet this threshold level of sufficiency, no further legal 
analysis need be made as to the merits of the claim. See 
Boeck v. Brown, 6 Vet. App. 14, 17 (1993).  

In order for a claim to be well grounded, there must be 
medical evidence of a current disability as established by a 
medical diagnosis; of incurrence or aggravation of a disease 
or injury in service, established by lay or medical evidence; 
and of a nexus between the inservice injury or disease and 
the current disability established by medical evidence.  See 
generally Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997); 
Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 
604 (Fed. Cir. 1996) (table).  Medical evidence is required 
to prove the existence of a current disability and to fulfill 
the nexus requirement.  Lay or medical evidence, as 
appropriate, may be used to substantiate service incurrence.  
See Layno v. Brown, 6 Vet. App. 465, 469 (1994); Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).  

In addition, the United States Court of Appeals for Veterans 
Claims (Court) has established rules for the determination of 
well-grounded claims based on the chronicity and continuity 
of symptomatology provisions of 38 C.F.R. § 3.303(b).  The 
Court has ruled that the chronicity provision of § 3.303(b) 
is applicable where evidence, regardless of its date, shows 
that a veteran had a chronic condition in service or during 
an applicable presumption period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the Court's case law, lay 
observation is competent.  If the chronicity provision is not 
applicable, a claim may still be well grounded or reopened on 
the basis of § 3.303(b) if the condition is observed during 
service or any applicable presumption period, continuity of 
symptomatology is demonstrated thereafter, and competent 
evidence relates the present condition to that 
symptomatology.  See Savage v. Gober, 10 Vet. App. 488, 493 
(1997).  The rules concerning chronicity and continuity of 
symptomatology, however, still require "medical expertise" to 
relate the veteran's present disability to his or her post-
service symptoms.  See Savage, 10 Vet. App. at 497-98.  

The veteran's service medical records contain no evidence of 
complaints, treatment or diagnosis of hearing loss during 
service.  Physical examinations performed in connection with 
the veteran's entry and/or separation from service in January 
1943, April 1946, October 1950 and September 1951 all 
describe the veteran's hearing acuity as 15/15.  Medical 
records dated following service, including private and VA 
medical records, clearly show that the veteran has a hearing 
loss which satisfies the VA's definition for a hearing loss 
disability contained in 38 C.F.R. § 3.385.  None of the 
private or VA medical records contain an opinion to the 
effect that the veteran's hearing loss was related to 
service.  

Based on this evidence, the Board is constrained to conclude 
that the veteran's claim for service connection for bilateral 
hearing loss is not well grounded.  While the record clearly 
contains evidence that the veteran currently has a hearing 
loss disability, and the veteran has related that he was 
exposed to acoustic trauma during service, he has not 
submitted evidence that demonstrates that the currently 
diagnosed hearing loss has a nexus or relationship to 
service.  Such evidence is necessary to well ground the 
claim, and the Board would observe that the RO informed the 
veteran of the evidence necessary to well ground his claim in 
a letter dated March 3, 1998.  

The only opinion of record concerning the etiology of the 
veteran's hearing loss is not helpful to the veteran's claim.  
Following the March 1999 VA examination, the audiologist 
indicated that "it is impossible to determine if any of the 
patient's hearing loss occurred while he was in the military 
without having comparison audiograms completed while he was 
in the service."  However, a review of the veteran's service 
medical records discloses that no audiograms were completed 
during service and the only evidence concerning the veteran's 
hearing acuity is the less sophisticated measurement of 
15/15.  While another physician or audiologist may be willing 
to offer an opinion that the veteran's current hearing loss 
is in some way related to service, the evidence for 
consideration by the Board at this point contains no such 
medical opinion.  In the absence of a medical opinion that 
the veteran's current hearing loss is related to service, the 
claim is not well grounded and must be denied on that basis.  

While the veteran clearly believes that his current hearing 
loss is related to service, the veteran, as a lay person, is 
not qualified to offer an opinion regarding the etiology of 
his hearing loss.  Such a determination requires specialized 
knowledge or training and cannot be made by a lay person.  
See Jones v. Brown, 7 Vet. App. 134, 137 (1994); Layno v. 
Brown, 6 Vet. App. 465, 470 (1994); Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992).  See also Heuer v. Brown, 
7 Vet. App. 379, 384 (1994), citing Grottveit v. Brown, 
5 Vet. App. 91, 93 (1993), in which the Court held that a 
veteran does not meet his or burden of presenting evidence of 
a well grounded claim where the determinative issue involves 
medical causation and the veteran presents only lay testimony 
by persons not competent to offer medical opinions.  Where, 
as here, the determinative issue involves medical etiology, 
competent medical evidence that the claim is plausible is 
required in order for the claim to be well grounded.  See 
LeShore v. Brown, 8 Vet. App. 406, 408 (1995).  The Board is 
aware of no circumstance in this matter that would put the VA 
on notice that relevant evidence may exist, or could be 
obtained, that if true, would make the veteran's service 
connection claim "plausible."  See generally, McKnight v. 
Gober, 131 F.3d 1483, 1484-85 (Fed. Cir. 1997); Robinette v. 
Brown, 8 Vet. App. 69, 77-78 (1996).  

With regard to the veteran's representative's argument in the 
June 2000 Written Brief Presentation, as to the duty to 
assist noted in the VA Adjudication Manual M21-1, the Board 
notes that this contention has been addressed by the Court in 
the case of Morton v. West, 12 Vet. App. 477 (1999).  That 
case essentially held that the provisions of Manual M21-1 
were, for the most part, only interpretative provisions 
designed to facilitate the execution of 38 U.S.C.A. and 
38 C.F.R. and were not intended to create new rights in 
conflict with statutes and regulation.  To that extent, the 
Court held the provisions of M21-1 that conflict with 
38 U.S.C.A. § 5107(a), as to the development of a claim prior 
to a finding of well groundedness, were of no force and 
effect.  The Court specifically held that, absent the 
submission and establishment of a well-grounded claim, the VA 
cannot undertake to assist a veteran in developing facts 
pertinent to his or her claim.  Subsequently, in August 1991, 
by BVA Letter 20-99-60, the Veterans Benefits Administration 
rescinded those sections of Manual M21-1 which instructed VA 
to fully develop a claim before deciding whether or not it 
was well grounded.  


ORDER

Evidence of a well-grounded claim not having been submitted, 
service connection for bilateral hearing loss is denied.  



		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals




 

